DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/22/2022 has been entered. Claims 1-20 remain pending in the application. 
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 07/22/2022, with respect to the rejection(s) of claim(s) 1-20, which are amended, have been fully considered but are not persuasive. 
	Applicant argues that both Nothacker and Porikli fail to teach “determine, using an artificial intelligence (AI) system having an input based on the received first data, at least one state of the user; and enable or disable, based on the determined at least one state, at least one function of the vehicle”, see pp. 7-8 Applicant Arguments. However the Examiner disagrees, as stated in the office action dated 04/22/2022, Nothacker discloses in [0038], that the received input (image), is analyzed by a neural network, and gives a likelihood of intoxication of the user (state of the user). ( [0038] “In a second variation of Block S112, the user characteristic can be determined based on collection and analysis of environmental data associated with the user. For example, determining a user characteristic can include analyzing a photo taken with a camera of the mobile computing device or vehicle that includes visual indications that the user is drinking (e.g., alcohol containers in the image, dilation of the user's pupils, barstools visible in the background of the image, etc.), and producing an analysis of the likelihood that the user has been drinking based on assessing these visual indications (e.g., using image analysis techniques, feature detection techniques, artificial intelligence techniques, such as neural networks, etc.). Nothacker further discloses, Fig. 7; S170, “analyzing the intoxication assessment of the user, and prevent vehicle operation based on analyzing the intoxication assessment”.
	Nothacker is silent regarding using previous user data, for the training data of the ANN. Porikli is merely used to teach this method of training the ANN, in the combination with Nothacker.
	 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nothacker (U.S. Pub No. 20160318521).

Regarding claim 20

	Nothacker teaches

A method comprising:
receiving, by a computing system from at least one camera, data regarding a user in a vehicle, wherein the data is recorded by the at least one camera; (“In a second variation of Block S112, the user characteristic can be determined based on collection and analysis of environmental data associated with the user. For example, determining a user characteristic can include analyzing a photo taken with a camera of the mobile computing device or vehicle that includes visual indications that the user is drinking (e.g., alcohol containers in the image, dilation of the user's pupils, barstools visible in the background of the image, etc.), and producing an analysis of the likelihood that the user has been drinking based on assessing these visual indications” [38] Camera can be from the mobile device or the vehicle. The camera in the vehicle would take the image of the user in the vehicle

determining using an artificial intelligence (Al) system having an input based on the received data, a state of the user, wherein the Al system is trained using first data representative of information derived from visual features (“In a second variation of Block S112, the user characteristic can be determined based on collection and analysis of environmental data associated with the user. For example, determining a user characteristic can include analyzing a photo taken with a camera of the mobile computing device or vehicle that includes visual indications that the user is drinking (e.g., alcohol containers in the image, dilation of the user's pupils, barstools visible in the background of the image, etc.), and producing an analysis of the likelihood that the user has been drinking based on assessing these visual indications (e.g., using image analysis techniques, feature detection techniques, artificial intelligence techniques, such as neural networks, etc.). Additionally or alternatively, the user characteristic can be determined from any suitable combination of information and/or data characterizing the user” [38]; “wherein determining that the user characteristic satisfies the testing condition comprises associating the user with a user profile, the user profile comprising predetermined testing criteria, and generating a comparison of the determined user characteristic with the predetermined testing criteria of the user profile.” [claim 15] The system is using AI to determine the state of the user. The system is comparing the user state to a previous user profile. The system must have previous data of the user in the vehicle to compare the current and base profile. When data was earlier collected that is equivalent to the training period. Machine learning/ artificial intelligence relies on training to improve the system over time. The system has trained itself to detect the state of the user using previous training data of the user profile  and second data representative of information derived from non-visual features for the user stored in a database during a training period in which the user is identified as a driver of the vehicle; and  “data accessed using the OBD module associated with the method 100 can be used to augment or otherwise replace authentication and/or drunk driving deterrence actions in subsequent blocks of the method 100. For instance, in interfacing with sensor systems of the vehicle, the OBD module can provide one or more of: body weight information associated with one or more seat positions in the vehicle, body temperature information associated with one or more seat positions in the vehicle, biometric data (e.g., heart rate data, galvanic skin response, motion data, body-position data, posture data, ergonomics-related data, mirror position data, etc.) associated with the driver of the vehicle (e.g., from sensors integrated into vehicle system control input devices proximal the driver's seat), … Additionally or alternatively, this and/or other information from the OBD module can be used to determine impairment of the individual intending to drive the vehicle.” [26]; System is using AI to determine user inebriation from characteristics other than visual ques from the user who has been identified as a driver. To recognize abnormal data regarding the driver, the system must have previously established a baseline reading/ data regarding the user/ driver to accurately compare to the abnormal secondary data of the driver. The collection period which must have taken place before this determination of abnormal actions is equivalent to the training period as it was used to train the system to teach it what normal behavior by the driver is in regards to the non-visual data.

causing, by the computing system and based on the determined state of the user, disabling of at least one function of the vehicle. (Figure 7, s110-s170 Where the system detects the users state and will block a function of the vehicle to prevent drunk driving; “Block S110 recites: performing an action configured to deter drunk driving by the individual, which functions to use the intoxication metric derived from Blocks S110-S160 to prevent potentially dangerous behavior by the individual. In Block S110, the action can be associated with an entity monitoring the individual (e.g., a guardian, a relative, a friend, a parole officer, acquaintance, employment-related entity, etc.) and/or the vehicle that the individual intends to use.” [74]’ “the action performed in Block S110 can include adjusting operation parameters of the vehicle to be driven by the individual. In examples, the action can include one or more of: an action that prevents the vehicle from starting (e.g., by disabling the ignition subsystem of the vehicle), an action that places a maximum speed limit at which the vehicle can be operated, an action that limits the distance over which the vehicle can be driven, an action that activates an automated (e.g., self-driving) function of the vehicle, an action that automatically drives the vehicle to a destination desired by the entity (e.g., a home of the entity or the individual), and any other suitable action. In one specific application, information (e.g., licensed information) including a database of codes specific to the vehicle(s) associated with the method 100 can be used to disable the vehicle ignition and/or modify functionality of any other vehicle subsystems through the OBD module.” [77] System enables or disables functions of the vehicle based on the state of the user. See also [70-80]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-7, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nothacker (U.S. Pub No. 20160318521) in view of Porikli (U.S. Pat No. 10322728)

Regarding claim 1
	Nothacker teaches

A system comprising:
at least one processing device; and “The computer-executable component is preferably a general or application specific processor, but any suitable dedicated hardware device or hardware/firmware combination device can additionally or alternatively execute the instructions.” [88]

memory containing instructions configured to instruct the at least one processing device to: “Furthermore, various processes of the preferred method can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions. The instructions are preferably executed by computer-executable components preferably integrated with a system and one or more portions of the control module 155 and/or a processor. The computer-readable medium can be implemented in the cloud and/or stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device.” [88]

receive, from at least one camera, first data derived from at least one visual feature of a user in a vehicle, wherein the at least one visual feature is recorded by the at least one camera; (“Block S112, the user characteristic can be determined based on collection and analysis of environmental data associated with the user. For example, determining a user characteristic can include analyzing a photo taken with a camera of the mobile computing device or vehicle that includes visual indications that the user is drinking (e.g., alcohol containers in the image, dilation of the user's pupils, barstools visible in the background of the image, etc.), and producing an analysis of the likelihood that the user has been drinking based on assessing these visual indications” [38] The camera in the vehicle would take the image of the user in the vehicle which records visual features/ first data of the user

determine, using an artificial intelligence (AI) system having an input based on the received first data, at least one state of the user, wherein the Al system is trained using other data for the user stored in a database during a training period [[in which the user is previously in the vehicle]]; and (“In a second variation of Block S112, the user characteristic can be determined based on collection and analysis of environmental data associated with the user. For example, determining a user characteristic can include analyzing a photo taken with a camera of the mobile computing device or vehicle that includes visual indications that the user is drinking (e.g., alcohol containers in the image, dilation of the user's pupils, barstools visible in the background of the image, etc.), and producing an analysis of the likelihood that the user has been drinking based on assessing these visual indications (e.g., using image analysis techniques, feature detection techniques, artificial intelligence techniques, such as neural networks, etc.). Additionally or alternatively, the user characteristic can be determined from any suitable combination of information and/or data characterizing the user” [38]; “wherein determining that the user characteristic satisfies the testing condition comprises associating the user with a user profile, the user profile comprising predetermined testing criteria, and generating a comparison of the determined user characteristic with the predetermined testing criteria of the user profile.” [claim 15] The system is using AI to determine the state of the user. The system is comparing the user state to a previous user profile. The system must have previous data of the user in the vehicle to compare the current and base profile which counts as the training period. Machine learning/ artificial intelligence relies on training to improve the system over time. The system must have trained itself to detect the state of the user using previous training data/ training period of the user profile. 

enable or disable, based on the determined at least one state, at least one function of the vehicle. (Figure 7, s110-s170 Where the system detects the users state and will block a function of the vehicle to prevent drunk driving in blocks S112-S114 which lead to S170; “Block S110 recites: performing an action configured to deter drunk driving by the individual, which functions to use the intoxication metric derived from Blocks S110-S160 to prevent potentially dangerous behavior by the individual. In Block S110, the action can be associated with an entity monitoring the individual (e.g., a guardian, a relative, a friend, a parole officer, acquaintance, employment-related entity, etc.) and/or the vehicle that the individual intends to use.” [74]’ “the action performed in Block S110 can include adjusting operation parameters of the vehicle to be driven by the individual. In examples, the action can include one or more of: an action that prevents the vehicle from starting (e.g., by disabling the ignition subsystem of the vehicle), an action that places a maximum speed limit at which the vehicle can be operated, an action that limits the distance over which the vehicle can be driven, an action that activates an automated (e.g., self-driving) function of the vehicle, an action that automatically drives the vehicle to a destination desired by the entity (e.g., a home of the entity or the individual), and any other suitable action. In one specific application, information (e.g., licensed information) including a database of codes specific to the vehicle(s) associated with the method 100 can be used to disable the vehicle ignition and/or modify functionality of any other vehicle subsystems through the OBD module.” [77] System enables or disables functions of the vehicle based on the state of the user. See also [70-80]

Nothacker does not explicitly teach, using other data for the user stored in a database during a training period in which the user is previously in the vehicle; However, Porikli does explicitly teach:

wherein the Al system is trained using other data for the user stored in a database during a training period in which the user is previously in the vehicle; and (“FIG. 2 is a flow diagram illustrating a method 200 for detection of driver and passenger distress, according to various embodiments. At 205, a processor is used to receive inputs from a plurality of sensors, including interior vehicle image sensors, an interior vehicle audio sensor, vehicle data sensors, and GPS data sensors. The processor is used to process the received inputs to obtain a driver or passenger heat change estimate, a driver or passenger expression estimate, a driver gesture estimate, an OBD estimate, and a GPS estimate, at 210. At 215, the processor is used to store the estimates in a memory, and at 220, the processor and the stored estimates are used to generate deviation scores for each of the driver or passenger heat change estimate, the driver or passenger expression estimate, the driver gesture estimate, the OBD estimate, and the GPS estimate. At 225, the processor is used to execute a machine learning algorithm to classify driver behavior as normal or impaired based on the deviation scores, and at 230, the processor is used to generate a warning if the classification indicates impaired driver behavior.” Col 9-10 50-4 System uses machine learning to update the database of behavior of the driver to determine state of the driver compared to previous behavior. All past points of the driving data can been seen as the training period

It would have been obvious to one at the time of the effective filing date to have modified the teachings of Nothacker to include the teachings of Porikli to more accurately compare the drivers reactions from a normal to abnormal state to more accurately classify the driver current state “The estimates are stored in a memory, and the stored estimates are used to generate deviation scores for each of the driver heat change estimate, the driver expression estimate, the driver gesture estimate, the OBD estimate, and the GPS estimate. A machine learning algorithm is executed by the one or more processors to classify driver behavior as normal or impaired based on the deviation scores, and to generate a warning based on the classification indicating impaired driver behavior.” Col 1, 40-50

Regarding claim 4
	As shown in the rejection above, Nothacker and Porikli disclosed the limitations of claim 1

	Nothacker further teaches 

wherein the user is a driver of the vehicle, and the determining the at least one state comprises determining that a risk score of the driver is above a threshold. (“Block S110 can include Block S172, which recites: comparing the value of the intoxication metric to a threshold value. Performance of the action is preferably triggered if the value of the intoxication metric is greater than or equal to the threshold value; however, performance of the action can alternatively be triggered based upon any other suitable comparison. In specific examples, the threshold value can be a BAC value greater than 0.00 BAC, can be a value under 0.08 BAC, or can alternatively be any other suitable threshold value. The threshold value can be set by the entity monitoring the individual or can alternatively be set in any other suitable manner.” [74]; “In a second variation of Block S112, the user characteristic can be determined based on collection and analysis of environmental data associated with the user. For example, determining a user characteristic can include analyzing a photo taken with a camera of the mobile computing device or vehicle that includes visual indications that the user is drinking (e.g., alcohol containers in the image, dilation of the user's pupils, barstools visible in the background of the image, etc.), and producing an analysis of the likelihood that the user has been drinking based on assessing these visual indications” [38] The system will use the collected data of the driver to determine the likelihood and amount of intoxication. The system can use BAC or any other comparison technique. The system is comparing the visual indication of the user normally vs in an intoxicated state and will compare it to a threshold amount to determine the risk (determining the state). The system can use the visual information which relates to the determining of the at least one state

Regarding claim 5
	As shown in the rejection above, Nothacker and Porikli disclosed the limitations of claim 1

	Nothacker further teaches 

wherein the at least one function includes taking control of a drivetrain from the user by enabling an autonomous driving mode.  (“the action performed in Block S110 can include adjusting operation parameters of the vehicle to be driven by the individual. In examples, the action can include one or more of: … an action that activates an automated (e.g., self-driving) function of the vehicle, an action that automatically drives the vehicle to a destination desired by the entity (e.g., a home of the entity or the individual), and any other suitable action.),” [77] The vehicle will take over driving of the vehicle.

Regarding claim 6
	As shown in the rejection above, Nothacker and Porikli disclosed the limitations of claim 1

	Nothacker further teaches 

wherein the at least one function includes disabling a drivetrain prior to driving the vehicle from a parked state. (“the action performed in Block S110 can include adjusting operation parameters of the vehicle to be driven by the individual. In examples, the action can include one or more of: an action that prevents the vehicle from starting (e.g., by disabling the ignition subsystem of the vehicle),” [77] System will prevent the user from driving the vehicle by not allowing it to turn on. Equivalent to disabling the drive train before movement begins in the vehicle


Regarding claim 7
	As shown in the rejection above, Nothacker and Porikli disclosed the limitations of claim 1

	Nothacker further teaches 

wherein the at least one state comprises an impaired driver state, and the at least one function includes ordering a rideshare for the user. (“in another variation, the action performed in Block S110 can include an action that promotes safety of the individual. For instance, the action performed in Block S110 can include initiating an alternative ride solution for the individual including one or more of setting up a ride service (e.g., Uber, Lyft) for the individual, calling a cab company to pick up the individual, and any other suitable ride solution for the individual.” [78]

Regarding claim 12:

Claim 12 recites a System having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.

Regarding claim 13:

As shown in the rejection above, Nothacker and Porikli disclosed the limitations of claim 12.

	Nothacker further teaches

wherein the Al system comprises at least one of an artificial neural network or a decision tree. (“producing an analysis of the likelihood that the user has been drinking based on assessing these visual indications (e.g., using image analysis techniques, feature detection techniques, artificial intelligence techniques, such as neural networks, etc.). Additionally or alternatively, the user characteristic can be determined from any suitable combination of information and/or data characterizing the user” [38] System is using an artificial neural network in the machine learning technique/ AI system



Regarding claim 14:

As shown in the rejection above, Nothacker and Porikli disclosed the limitations of claim 12.
Claim 14 recites a System having substantially the same limitation as claim 5 above, therefore it is rejected for the same reason as claim 5.

Regarding claim 15:

As shown in the rejection above, Nothacker and Porikli disclosed the limitations of claim 12.
Claim 15 recites a System having substantially the same limitation as claim 6 above, therefore it is rejected for the same reason as claim 6.


Regarding claim 16:

As shown in the rejection above, Nothacker and Porikli disclosed the limitations of claim 12.
Claim 16 recites a System having substantially the same limitation as claim 7 above, therefore it is rejected for the same reason as claim 7.



Claim(s) 2-3, 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nothacker and Porikli in view of Schuster (U.S. Pat No. 10004431)

Regarding Claim 2
	As shown in the rejection above, Nothacker and Porikli disclosed the limitations of claim 1
	Nothacker further teaches

wherein the Al system is a first Al system, “determining a user characteristic can include analyzing a photo taken with a camera of the mobile computing device or vehicle that includes visual indications that the user is drinking (e.g., alcohol containers in the image, dilation of the user's pupils, barstools visible in the background of the image, etc.), and producing an analysis of the likelihood that the user has been drinking based on assessing these visual indications (e.g., using image analysis techniques, feature detection techniques, artificial intelligence techniques, such as neural networks, etc.).” [38]  System is using AI to determine user inebriation from visuals of the driver  and the at least one state is determined further using a second [[Al]] system. “data accessed using the OBD module associated with the method 100 can be used to augment or otherwise replace authentication and/or drunk driving deterrence actions in subsequent blocks of the method 100. For instance, in interfacing with sensor systems of the vehicle, the OBD module can provide one or more of: body weight information associated with one or more seat positions in the vehicle, body temperature information associated with one or more seat positions in the vehicle, biometric data (e.g., heart rate data, galvanic skin response, motion data, body-position data, posture data, ergonomics-related data, mirror position data, etc.) associated with the driver of the vehicle (e.g., from sensors integrated into vehicle system control input devices proximal the driver's seat), … Additionally or alternatively, this and/or other information from the OBD module can be used to determine impairment of the individual intending to drive the vehicle.” [26]; System is using a second system to further determine state of user based on non-visual data (heart rate etc.)


Nothacker and Porikli does not explicitly teach a second AI, however Shuster does explicitly teach:

the at least one state is determined further using a second Al system. (“Measurements of fine motor control, balance, speech slurring, speech patterns and intonation, vital signs, nystagmus, pupil size, activity, lack of activity and response times can generate a fairly accurate approximation of a user's level of intoxication and/or health….Through calibration and/or artificial intelligence, a device may differentiate between a user's sober and inebriated behavior and motor functions, as well as identify behavior or changes to user behavior” Col 6, 42-58; System uses AI to track other non-visual signs of user to track intoxication. Would combine with the other vital signs tracked by Nothacker to input the data into the AI to more accurately track user’s state. The system would comprise a first AI which tracks visual behavior of the driver, and a second AI which further determines the driver state through non-visual behaviors 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nothacker and Porikli to include the teachings of as taught by Shuster as “Due to the potential inability of a person to self-monitor or be accurately monitored by a friend, and the ability of penal monitoring systems to be foiled, at minimum it is desirable to employ a secondary system to monitor inebriation.” Col 2, 55-60; “In addition to the notifications, the system 500 can communicate with other devices. Just like mobile devices can communicate with cars over Bluetooth to let the car know of an incoming message or call, among other notifications, the instant system 500 can alert the vehicle, making it aware that the driver is unfit to drive because of their BAC. In some instances, the notification may even disable the vehicle, preventing the user of the system 500 from operating the vehicle.” Col 20-21 60-10. The additional state checking system would further increase system safety to more accurately determine user inebriation level to more accurately prevent dangerous driving.

	

Regarding Claim 3
	As shown in the rejection above, Nothacker, Porikli and Shuster disclosed the limitations of claim 2
	Nothacker further teaches

wherein the Al system comprises at least one of an artificial neural network or a decision tree. (“assessing these visual indications (e.g., using image analysis techniques, feature detection techniques, artificial intelligence techniques, such as neural networks, etc.)” [38] The AI system is using an artificial neural network


Regarding Claim 10
	As shown in the rejection above, Nothacker and Porikli disclosed the limitations of claim 1

	Nothacker further teaches

further comprising:
at least one sensor configured to record at least one non-visual feature of the user, and derive second data from the at least one non-visual feature; “data accessed using the OBD module associated with the method 100 can be used to augment or otherwise replace authentication and/or drunk driving deterrence actions in subsequent blocks of the method 100. For instance, in interfacing with sensor systems of the vehicle, the OBD module can provide one or more of: body weight information associated with one or more seat positions in the vehicle, body temperature information associated with one or more seat positions in the vehicle, biometric data (e.g., heart rate data, galvanic skin response, motion data, body-position data, posture data, ergonomics-related data, mirror position data, etc.) associated with the driver of the vehicle (e.g., from sensors integrated into vehicle system control input devices proximal the driver's seat), … Additionally or alternatively, this and/or other information from the OBD module can be used to determine impairment of the individual intending to drive the vehicle.” [26]; Sensor detects heart rate and other biometric data which is non-visual second data

wherein the input for the [[Al]] system is further based on the second data. (“For instance, in interfacing with sensor systems of the vehicle, the OBD module can provide one or more of: body weight information associated with one or more seat positions in the vehicle, body temperature information associated with one or more seat positions in the vehicle, biometric data (e.g., heart rate data, galvanic skin response, motion data, body-position data, posture data, ergonomics-related data, mirror position data, etc.) associated with the driver of the vehicle (e.g., from sensors integrated into vehicle system control input devices proximal the driver's seat), … Additionally or alternatively, this and/or other information from the OBD module can be used to determine impairment of the individual intending to drive the vehicle.” [26]; Sensor detects heart rate and other biometric data which is non-visual”

Shuster further teaches

wherein the input for the Al system is further based on the second data. (“external measurement devices may also optionally be coupled to PMD 105. Such external devices may include, but are not limited to devices to measure, blood alcohol level, blood sugar level, blood pressure, heart rate, activity level, calorie consumption, etc.” Col 8, 40-45; “Measurements of fine motor control, balance, speech slurring, speech patterns and intonation, vital signs, nystagmus, pupil size, activity, lack of activity and response times can generate a fairly accurate approximation of a user's level of intoxication and/or health….Through calibration and/or artificial intelligence, a device may differentiate between a user's sober and inebriated behavior and motor functions, as well as identify behavior or changes to user behavior” Col 6, 42-58; Nothacker teaches collection of non-visual information but not specifically using it with artificial intelligence. Shuster further teaches the collection of non-visual features and using them with AI to further determine the state of the user


Regarding claim 19:

As shown in the rejection above, Nothacker and Porikli disclosed the limitations of claim 12.
Claim 19 recites a System having substantially the same limitation as claim 10 above, therefore it is rejected for the same reason as claim 10.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nothacker and Porikli in view of Schuster (U.S. Pat No. 10004431) and Gonfalonieri (How to Build a Data Set for your Machine Learning Project)

Regarding Claim 11
	As shown in the rejection above, Nothacker, Porikli and Shuster disclosed the limitations of claim 10
	Shuster further teaches

wherein:
the instructions are further configured to instruct the at least one processing device to train the Al system after a [[predetermined]] number of identifications of the user as a driver of the vehicle; and (“The invention also relates to a method of calibrating a PMD, the method comprising (a) gathering calibration data about a person during one or more calibration periods; and (b) analyzing the calibration data to determine baseline data for the person, wherein the baseline data is configured to be compared against ambient data to determine a level of impairment of the person.” Col 4-5 60-10; “Through calibration and/or artificial intelligence, a device may differentiate between a user's sober and inebriated behavior and motor functions” Col 6, 54-56 System is using a training period to train the system, which uses AI, to determine a base profile for the user. The training period would entail a period of time in which the driver is identified a number of times to establish a baseline reading

an input for the training comprises image data of other users, and corresponding states for the other users. “where ambient data is gathered from internal and/or external sensors/devices. At step 120, the data is analyzed and/or identified (e.g., by image, sound, odor, chemical and/or tactile recognition software). At step 130, one or more databases are queried to identify baseline data for the person” Col 8, 54-61 (see also col 16); “It should be noted that steps 310 and 320 may be performed after or simultaneously with steps 305 and 315. Typically, steps 305 and 315 will be performed before ambient data about the user 301 is gathered (before step 310), and the resultant profiles will be stored in one or more databases for future access. Any number of profiles may be generated, and each such profile may be generated from one person, or by averaging the data from a plurality of persons.” Col 11, 41-50; System uses visual data to train the system. System will also collect and create profiles for other users.

Nothacker Porikli nor Shuster explicitly teach a predetermined number of identifications, however, Gonfalonieri does explicitly teach


	the instructions are further configured to instruct the at least one processing device to train the Al system after a predetermined number of identifications of the user (Data) (“What if I don’t have enough data? It can happen that you lack the data required to integrate an AI solution. I am not gonna lie to you, it takes time to build an AI-ready data set if you still rely on paper documents or .csv files. I would recommend you to first take time to build a modern data collection strategy. If you already determined the objective of your ML solution, you can ask your team to spend time creating the data or outsource the process. In my latest project, the company wanted to build an image recognition model but had no pictures. As a consequence, we spent weeks taking pictures to build the data set and finding out ways for future customers to do it for us.” AI systems works as an iterative process which constantly improve by collecting data and updating their models based on successful or unsuccessful responses to events. It is well known in the art that to have an AI system better understand and react to an event, it must have a good understanding of the baseline data, which would be collected during the training periods where the system gathers data on the user. Based on the desired accuracy required for the user data baseline, the predetermined number of identifications of the user before the system became operation instead of in it training state would be an obvious choice based on the desired goal of the system/ inventor. Less identifications would give a very small range of user baseline data, which could lead to the system misclassifying the user. A high number of identifications could lead to the user having too wide a variety of baseline behaviors leading to poor recognition of abnormal behavior, as well as leading to reduced satisfaction as the user would need to use the system a high level of times before the feature became operational. The predetermined number of identifications would simply place a minimum number of data points collected during the training period would lead the system to act with a different amount of previous baseline data regarding the user.

it would have been obvious to include by the time of the effective filing date to modify the  teachings of Nothacker, Porikli and Shuster. With the teaching of Gonfalonieri “No matter how great your AI team is or the size of your data set, if your data set is not good enough, your entire AI project will fail! I have seen fantastic projects fail because we didn’t have a good data set despite having the perfect use case and very skilled data scientists.” By ensuring the system has enough data on the user to properly determine the driver’s state, the system will be able to properly classify the driver’s state, leading to increase satisfaction.


Claim(s) 8-9, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nothacker and Porikli, in view of Simoudis (WIPO WO2020/801576 A1)

Regarding Claim 8
	As shown in the rejection above, Nothacker and Porikli disclosed the limitations of claim 7

Nothacker teaches

wherein the ordering the rideshare comprises determining a destination for the user (“the action performed in Block S110 can include an action that promotes safety of the individual. For instance, the action performed in Block S110 can include initiating an alternative ride solution for the individual including one or more of setting up a ride service (e.g., Uber, Lyft) for the individual, calling a cab company to pick up the individual, and any other suitable ride solution for the individual.” [78]; “in another variation, the action performed in Block S110 can include adjusting operation parameters of the vehicle to be driven by the individual. In examples, the action can include one or more of: …an action that activates an automated (e.g., self-driving) function of the vehicle, an action that automatically drives the vehicle to a destination desired by the entity (e.g., a home of the entity or the individual), and any other suitable action.” [77] System will order a rideshare for the user. The system will have the user input a desired destination for automated driving to determine destination, it is known users must input the desired location for rideshares. The system would combine, as shown below, with Simoudis to determine the user’s desired destination through a prior trip pattern of the vehicle


Nothacker and Porikli does not explicitly teach determining a destination for the user based on an inference from at least one of a pattern of trips made using the vehicle, a current location, or a current time, however Simoudis does explicitly teach:

determining a destination for the user based on an inference from at least one of a pattern of trips made using the vehicle, a current location, or a current time. (“the destination geographic location is automatically determined based on historical data related to the user.” [8]; (“The platform may be capable of generating a personalized transportation plan for a user, to process, recommend, and/or present personalized mobility data, routing data, scheduling data, traffic data, and many other forms of data. In some instances, machine learning techniques can be utilized to create a personalized transportation plan that includes predicted destinations… transportation plan may include both historical data (e.g., user preferences, transportation history, purchase history, etc.) and plan data (e.g., to-do list data, calendar data, electronic mail data, etc.).” [46]; “The vehicle database 1105 may be configured to manage the data that is related to a vehicle profile (Privately-Owned, Corporate Fleet-Owned) for each vehicle participating in a given service. FIG. 12 shows examples of data stored in a vehicle database. In these examples, data, such as vehicle owner ID, trips history, vehicle information, vehicle configuration data, fleet ID, vehicle roles (e.g., passenger, logistics, mixed, etc), cabin telematics, vehicle telematics, maintenance history and various other data, may be managed and stored in the vehicle database. The transportation plan generator 1107 may be configured to generate personalized transportation plan 1111 based on data retrieved from the user database and vehicle database.”[63-64]; “machine learning techniques can be utilized to create a personalized transportation plan that includes predicted destinations, travel schedules (e.g., begin time, end time),” [46]; System collects trip data regarding the vehicle and uses it to infer the planned trip/ destination of the user. Systems would combine to use inferred planned destination for the user when calling the ride share 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nothacker and Porikli to include the teachings of as taught by Simoudis as “Recognized herein is a need for methods and systems for providing products or services for use with vehicles, such as fully autonomous, pilotless vehicles. Beneficially, such products or services may facilitate savings in both time and resources for users of the vehicles… the personalized transportation experience can involve transportation via autonomous vehicles that do not require a fleet operator. The personalized transportation experience can be provided with any transportation mode, such as, for example, autonomous vehicle, ride-hailing service, fleet- based services, microtransit (e.g., fleet-based demand responsive transit), rail transportation, and/or terrestrial mass transit vehicle. A personalized transportation plan may be generated using a machine learning system with minimal human intervention. The provided systems and methods may allow for a range of new use cases for pilotless/driverless vehicles in industries such as hotels and hospitality, restaurants and dining, tourism and entertainment, healthcare, service delivery, and the like.” [4] By inferring where the user planned to travel to when ordering the ride share, user satisfaction would be increased by ensure the system does not send the user to a non-desired location which would require the user to find another ride/ way of travel to their actual desired destination.


Regarding Claim 9
	As shown in the rejection above, Nothacker, Porikli and Simoudis disclosed the limitations of claim 8

Nothacker teaches

wherein:
the Al system is a first Al system; (“In a second variation of Block S112, the user characteristic can be determined based on collection and analysis of environmental data associated with the user. For example, determining a user characteristic can include analyzing a photo taken with a camera of the mobile computing device or vehicle that includes visual indications that the user is drinking (e.g., alcohol containers in the image, dilation of the user's pupils, barstools visible in the background of the image, etc.), and producing an analysis of the likelihood that the user has been drinking based on assessing these visual indications (e.g., using image analysis techniques, feature detection techniques, artificial intelligence techniques, such as neural networks, etc.). Additionally or alternatively, the user characteristic can be determined from any suitable combination of information and/or data characterizing the user” [38]; “wherein determining that the user characteristic satisfies the testing condition comprises associating the user with a user profile, the user profile comprising predetermined testing criteria, and generating a comparison of the determined user characteristic with the predetermined testing criteria of the user profile.” [claim 15] The system is using a first AI to determine the state of the user. 

Simoudis further teaches

	the determining the destination is performed using a second Al system comprising at least one of an artificial neural network or a decision tree; ((“the destination geographic location is automatically determined based on historical data related to the user.” [8]; “The initial set of patterns may be generated using any suitable method such as a decision tree or other pattern identification algorithm. In some cases, the algorithm for identifying an optimal allocation of patterns to segments may be a trained machine learning algorithm (e.g., support vector machine or neural network).” [68]; In some instances, machine learning techniques can be utilized to create a personalized transportation plan that includes predicted destinations… transportation plan may include both historical data (e.g., user preferences, transportation history, purchase history, etc.) and plan data (e.g., to-do list data, calendar data, electronic mail data, etc.).” [46] AI system is used to determine users planned destination. The AI system will use decision trees to train and improve itself. Decision trees and artificial neural networks are well known and commonly used in the art of artificial intelligence and an input for the second Al system comprises the pattern of trips. (“The platform may be capable of generating a personalized transportation plan for a user, to process, recommend, and/or present personalized mobility data, routing data, scheduling data, traffic data, and many other forms of data. In some instances, machine learning techniques can be utilized to create a personalized transportation plan that includes predicted destinations… transportation plan may include both historical data (e.g., user preferences, transportation history, purchase history, etc.) and plan data (e.g., to-do list data, calendar data, electronic mail data, etc.).” [46]; Second AI system for destination planning uses previous trips/ transportation history to determine where the user is planning to go


Regarding Claim 17
	As shown in the rejection above, Nothacker and Porikli disclosed the limitations of claim 16

Nothacker teaches

wherein the ordering the rideshare comprises determining a destination for the user [based on a pattern of prior trips for the vehicle.] (“the action performed in Block S110 can include an action that promotes safety of the individual. For instance, the action performed in Block S110 can include initiating an alternative ride solution for the individual including one or more of setting up a ride service (e.g., Uber, Lyft) for the individual, calling a cab company to pick up the individual, and any other suitable ride solution for the individual.” [78]; “in another variation, the action performed in Block S110 can include adjusting operation parameters of the vehicle to be driven by the individual. In examples, the action can include one or more of: …an action that activates an automated (e.g., self-driving) function of the vehicle, an action that automatically drives the vehicle to a destination desired by the entity (e.g., a home of the entity or the individual), and any other suitable action.” [77] System will order a rideshare for the user. The system will have the user input a desired destination for automated driving to determine destination, it is known users must input the desired location for rideshares. The system would combine, as shown below, with Simoudis to determine the user’s desired destination through a prior trip pattern of the vehicle

Simoudis further teaches 

determining a destination for the user based on a pattern of prior trips for the vehicle. ((“the destination geographic location is automatically determined based on historical data related to the user.” [8]; “The vehicle database 1105 may be configured to manage the data that is related to a vehicle profile (Privately-Owned, Corporate Fleet-Owned) for each vehicle participating in a given service. FIG. 12 shows examples of data stored in a vehicle database. In these examples, data, such as vehicle owner ID, trips history, vehicle information, vehicle configuration data, fleet ID, vehicle roles (e.g., passenger, logistics, mixed, etc), cabin telematics, vehicle telematics, maintenance history and various other data, may be managed and stored in the vehicle database. The transportation plan generator 1107 may be configured to generate personalized transportation plan 1111 based on data retrieved from the user database and vehicle database.” [63-64]. 


Regarding Claim 18
	As shown in the rejection above, Nothacker, Porikli and Simoudis disclosed the limitations of claim 17

Nothacker further teaches

wherein the Al system is a first Al system, (“In a second variation of Block S112, the user characteristic can be determined based on collection and analysis of environmental data associated with the user. For example, determining a user characteristic can include analyzing a photo taken with a camera of the mobile computing device or vehicle that includes visual indications that the user is drinking (e.g., alcohol containers in the image, dilation of the user's pupils, barstools visible in the background of the image, etc.), and producing an analysis of the likelihood that the user has been drinking based on assessing these visual indications (e.g., using image analysis techniques, feature detection techniques, artificial intelligence techniques, such as neural networks, etc.). Additionally or alternatively, the user characteristic can be determined from any suitable combination of information and/or data characterizing the user” [38]; “wherein determining that the user characteristic satisfies the testing condition comprises associating the user with a user profile, the user profile comprising predetermined testing criteria, and generating a comparison of the determined user characteristic with the predetermined testing criteria of the user profile.” [claim 15] The first AI is used to determine the state of the user.

Simoudis further teaches

and wherein the determining the destination is further based on a second Al system having an input based on the pattern of prior trips. (“the destination geographic location is automatically determined based on historical data related to the user.” [8]; “The initial set of patterns may be generated using any suitable method such as a decision tree or other pattern identification algorithm. In some cases, the algorithm for identifying an optimal allocation of patterns to segments may be a trained machine learning algorithm (e.g., support vector machine or neural network).” [68]; (“The platform may be capable of generating a personalized transportation plan for a user, to process, recommend, and/or present personalized mobility data, routing data, scheduling data, traffic data, and many other forms of data. In some instances, machine learning techniques can be utilized to create a personalized transportation plan that includes predicted destinations… transportation plan may include both historical data (e.g., user preferences, transportation history, purchase history, etc.) and plan data (e.g., to-do list data, calendar data, electronic mail data, etc.).” [46]; 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 20210403019 A1) discloses a driver state detection system, using an ANN, and controlling the vehicle accordingly, such as enabling air circulation or enabling autonomous driving.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668                                                                 
                                                                                                                                       /JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668